DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, as originally filed 07/16/2019, are pending and have been examined on the merits (Claims 1, 8, and 13 being independent). The present application is a CON of application number, 15/392,389 filed 01/31/2019, which was issued.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - Double Patenting (Obviousness-type)
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 15/392,389 which was issued. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since the copending application and the instant application are claiming common subject matter, as follows:
Independent claims 1, 8, 12, 15, 17, 19, and 25 of copending application No. 15/392,389 which was issued encompass the independent claims 1, 8, and 13 of the present application.  











Present Application
Clams Languages
Independent Claim 1, 8, and 13
Copending Application No. 15/392,389
Claims Languages
Independent Claim 1, 8, and 19

Claim 1:
A method for synchronizing rule changes in a system which implements a blockchain for transactions of a digital asset, the method comprising:

receiving, by a processor, a data message comprising data indicative of a change to operation of the system with respect to authorized participants permissioned to hold, transact, or hold and transact the digital asset; 

determining, by the processor, that the data message is valid according to one or more rules of the blockchain and a list of authorized participants stored in the blockchain; 

generating, by the processor, a transaction in a new block comprising at least the data indicative of the change to the operation of the system to the blockchain; 


communicating, by the processor, data indicative of the new block to other systems implementing the blockchain; 


wherein transactions for the digital asset received subsequent to the new block are subject to the one or more rules of the blockchain and limited to participants of the list of authorized 

Claim 8:

A method for validating transactions in a system that implements a blockchain, the method comprising:

receiving, by a processor, a data message comprising a transaction to be implemented by the blockchain;

determining, by the processor, a list of authorized participants stored in a plurality of blocks of the blockchain;

determining, by the processor, if the transaction is valid according to the list of authorized participants;

generating, by the processor, a new block of the blockchain including the transaction;

communicating, by the processor, data indicative of the new block to other systems implementing the blockchain.



Claim 13:

A system for facilitating interaction with a shared data structure, stored in a memory, by a plurality of authorized participants, the system comprising:

a transaction receiver, coupled with a network interface, operative to receive a data transaction message from an authorized participant of the plurality of authorized participants, the data transaction message comprising change data relating to a removal or addition of a participant to the plurality of authorized participants;

a validation processor, coupled to the transaction receiver, operative to determine based on a set of validation rules stored in the memory and the change data whether the data transaction message is a valid transaction;

a data structure generator, coupled to the transaction receiver, operative to generate a new data structure of the shared data structure containing at least the change data;

a transmitter, coupled to the data structure generator, operative to transmit the new data structure to the plurality of participants of the shard data structure.











Notes: Validity of the data message based on one or more rules of the blokchain in claim 1 of the Present Application is claimed in claims 6 and 7 of Copending Application and Specification of [0049] has more supports on claimed limitations.

Claim 1:
A method for synchronizing rule changes in a system which implements a blockchain for transactions, the method comprising:

receiving, by a processor, a data message comprising a change to operation of the system with respect to how transactions are validated for addition to the blockchain;


determining, by the processor, if the data message is valid according to one or more rules stored in a data structure of the blockchain;


wherein, if the data message is determined to be valid, generating a transaction in a new block comprising at least the data indicative of the change to the operation of the system to the blockchain;

communicating, by the processor, data indicative of the new block to other systems implementing the blockchain;

wherein validity of transactions received subsequent to the new block are subject to the one or more rules stored in the data structure of the 


Claim 8:

A method for validating transactions in a system that implements a blockchain, the method comprising:

receiving, by a processor, a data message comprising a transaction to be implemented by the blockchain;


identifying, by the processor, one or more rules for validation of the transaction in data stored in a plurality of blocks of the blockchain;

determining, by the processor, if the transaction is valid according to the one or more rules;

generating, by the processor, a new block of the blockchain including the transaction;

communicating, by the processor, data indicative of the new block to other systems implementing the blockchain.



Claim 19:


A system for facilitating interaction with a shared data structure, stored in a memory, by a plurality of participants, the system comprising:

a transaction receiver, coupled with a network interface, operative to receive a data transaction message from a first participant of the plurality of participants, the request data transaction message comprising one or more rule changes to the operation of the system;




a validation processor, coupled to the transaction receiver, operative to determine based on a set of validation rules stored in the memory and the one or more rules changes if the received data transaction message is a valid transaction;


a data structure generator, coupled to the transaction receiver, operative to generate a new data structure of the shared data structure containing at least the data transaction for the shared data structure;

a transmitter, coupled to the data structure generator, operative to transmit the new data structure to the plurality of participants of the shard data structure.














wherein the change to the operation of the system comprises an alteration to one of the one or more rules stored in the data structure of the blockchain.

Claim 7:
wherein the alteration is a change to a certificate revocation list of invalid certificates.



Allowable Subject Matter
Independent claims 1, 8, and 13 appear to contain allowable subject matter pending on satisfactory of overcoming above Non-Statutory Double Patenting rejection. 
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
November 30, 2021
    
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/6/2021